UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6080



ALLAN A. PETERSON,

                Plaintiff - Appellant,

          v.


BRIAN PRICE; MICHELLE SPEARS;         DOMINIC   GUTIERREZ;   SUSAN
MCCLINTOCK; MAVIS HOLYFIELD,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:06-cv-00106-FPS-JSK)


Submitted:   March 27, 2008                 Decided:   April 4, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Allan A. Peterson, Appellant Pro Se. Betsy S. Jividen, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Allan A. Peterson seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation and

dismissing his complaint under Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).     The notice of

appeal was received in this court shortly after expiration of the

sixty-day appeal period.     Fed. R. App. P. 4(a)(1)(B).    Because

Peterson is incarcerated, the notice is considered filed as of the

date it was properly delivered to prison officials for mailing to

the court.    Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266

(1988).   The record does not reveal when Peterson gave the notice

of appeal to prison officials for mailing.   Accordingly, we remand

the case for the limited purpose of allowing the district court to

obtain this information from the parties and to determine whether

the filing was timely under Fed. R. App. P. 4(c)(1) and   Houston v.

Lack, 487 U.S. 266 (1988).    The record, as supplemented, will then

be returned to this court for further consideration.



                                                           REMANDED




                                - 2 -